I think the alleged negligence of the municipality even if actionable was too remote to constitute a cause of action. The allegations are not sufficient to show that the failure of the municipality to keep the traffic light properly functioning was the direct and proximate cause of the injury but only shows that such failure on the part of the City may have been an indirect and remote cause which created a condition increasing the hazard which resulted in injury. See S.A.L. Ry. v. Mullen,70 Fla. 450, 70 So. 467. Williams v. A.C.L.R. Co. 56 Fla. 735,48 So. 209. The allegations of the declaration show an intervening and independent proximate cause of the injury, i. e., a collision with an automobile under the control of a third party.